Slip Op. 01-124

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
SKF USA INC. and SKF GmbH; FAG          :
KUGELFISCHER GEORG SCHAFER AG           :
and FAG BEARINGS CORPORATION,           :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :
                                        :
          v.                            :    Consol. Court No.
                                        :    97-01-00054-S
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff,           :
                                        :
               and                      :
                                        :
NTN BEARING CORPORATION OF AMERICA and :
NTN KUGELLAGERFABRIK (DEUTSCHLAND)      :
GmbH; SNR ROULEMENTS,                   :
                                        :
               Defendant-Intervenors.   :
________________________________________:


                            JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, SKF USA Inc. v. United States, 25 CIT ___, 155 F. Supp. 2d
813 (2001) (“Remand Results”), and Commerce having complied with
the Court’s remand order and no responses to the Remand Results
having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on October
16, 2001, are affirmed in their entirety; and it is further
Consol. Court No. 97-01-00054-S                            Page 2



     ORDERED that since all other issues have been decided, this
case is dismissed.




                                   ______________________________
                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    October 22, 2001
          New York, New York